DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 13, 14, 16, 17,  21, 23-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (US 2009/0187416)
Re Claims 1, 17 and 21; Baer discloses a system and a method for providing the system comprising: 
an energy source supply hub (104c, Fig. 5) ; and 
an energy source supply appliance (Fuel station apparatus 10, Fig. 5. However Fig 3 discloses 10 coupled to the truck); 
wherein: the energy source supply hub comprises: 
a hub energy source supply system (the tank in 104c Fig. 5); and 
a hub vehicle (the truck transporting the tank) configured to transport the hub energy source supply system; 
the hub energy source supply system comprises a first hub energy source supply subsystem configured to receive a first energy source; (the first energy source is the station [not shown] that refills the tanker to distribute the fuel)

an appliance energy source supply system (10, Fig. 5); and 
an appliance vehicle (V, Fig. 3 which transports the tank) configured to transport the appliance energy source supply system; (Fig. 3 also see Par 0025)
the appliance energy source supply system comprises a first appliance energy source supply subsystem configured to receive the first energy source from the first hub energy source supply subsystem and to make available the first energy source received from the first hub energy source supply subsystem to a receiver vehicle (Vehicle located in 104b Fig. 5); 
the receiver vehicle comprises a drive system configured to use the first energy source received by the receiver vehicle to motively power the receiver vehicle; (the vehicle V located in the box 104b is powered by the fuel from the box 10, See Fig. 2)
the hub energy source supply system further comprises a second hub energy source supply subsystem configured to receive a second energy source; (Par. 0062 discloses that one or more vehicles may be used)
the appliance energy source supply system further comprises a second appliance energy source supply subsystem configured to receive the second energy source from the second hub energy source supply subsystem and to make available the second energy source received from the second hub energy source supply subsystem to a second receiver vehicle;  
the second receiver vehicle comprises a second drive system configured to use the second energy source received by the second receiver vehicle to motively power the second receiver vehicle; the second energy source is different than the first energy source; (Par.0059 discloses plurality of fuel station apparatuses 10 that may be owned/operated by the one or more owners/operators,  which indicated it would make available the second energy source received 
the hub energy source supply system operates within a hub territorial operating zone comprising a geographic area; (Fig. 5, the hub energy source 104 operates within the geographic location relative to the fuel station apparatus 10 to provide it with fuel)
the energy source supply appliance operates within a first appliance territorial operating zone comprising a first geographic area; (Par. 0060)
the hub energy source supply system is further configured to make available the second energy source directly to the second receiver vehicle. (station [not shown] that refills the tanker can also  to distribute the fuel the second receiver vehicle. Baer discloses the present of fuel, that fuel is available to the second energy source either directly or indirectly through other means. For instance the energy from the first energy source which is the station eventually makes it way to the second receiver vehicle`, regardless of whether the energy source supply appliance is present. Emphasis added. Also see par. 0093-0094 consumers, C, may be more likely to violate the law by filling the fuel tank that is connected to the prime mover of the vehicle, V, with the cheaper, non-taxable diesel fuel in order to save money which shows a direct connection between the energy hub and the second receiver vehicle)
Baer does not necessarily disclose the second energy source supply appliance operates within a second appliance territorial operating zone comprising a second geographic area; and the geographic area, the first geographic area, and the second geographic area are different from each other.


Re Claims 9 and 10; Baer discloses wherein: the receiver vehicle comprises a first receiver vehicle; the second appliance energy source supply subsystem is configured to receive the first energy source from the first appliance energy source supply subsystem,. See the rejection above. Baer further discloses that the fuel is a one or more alternative fuels provided by the fuel station apparatus 10 may include, for example, a "green" fuel.
Baer does not disclose convert the first energy source received from the first appliance energy source supply subsystem to the second energy source, and to make available the second energy source to the second receiver vehicle and wherein: the first energy source comprises a hydrogen fuel energy source; and the second energy source comprises an electrical energy source.  
However hydrogen fuel was known to be a green fuel and hydrogen energy is always converted into electrical energy source before being used by the load and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have converted the hydrogen energy in to electrical energy in order to power a load. 

Re Claims 11 and 14;  Baer discloses wherein: the energy source supply appliance comprises a first energy source supply appliance; and the system further comprises a second energy source supply appliance; wherein: the second energy source supply appliance comprises a second appliance energy source supply system and a second appliance vehicle configured to 

Re Claims 13 and 16; Baer discloses wherein: the first appliance territorial operating zone and the second appliance territorial operating zone as discussed above. Baer does not disclose overlap each other.  
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the territorial operating zone overlap with each other in order to fuel easily accessible to the users.  
 
Re Claims 23-25; Baer discloses a first and second geographical area. 
Baer does not disclose wherein the geographic area, the first geographic area, or the second geographic area are determined using at least one zone pattern factor inputted into an algorithm andwherein the at least one zone pattern factor comprises at least one of: real time traffic conditions; modeled traffic conditions; real time weather conditions; modeled weather conditions; road placement; empirical testing; service requirements for the receiver vehicle; 
However imputing geographic area into an algorithm was known and it would have been obvious to one of the ordinary skill in the art at the time of the invention to have inputted the geographical area into an algorithm in order to provide fuel to the fuel station determined by the algorithm to fuel all the fuel station efficiently. 

Claims 2-4, 6-8, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (US 2009/0187416) in view of Hall et al. (US 20170363432)

Re Claim 2; Baer discloses fuels provided by the fuel station apparatus 10 may include, for example, a "green" fuel. 
Baer does not necessarily disclose wherein: the first energy source comprises a hydrogen fuel energy source.  
However Hall discloses hydrogen fuels (Par. 0032) for powering vehicles and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have Baer fuel station provide hydrogen fuel to the vehicle since they are also considered clean energy or fuel in order to reduce emission provided by other non-green vehicles. 

Re Claim 3; Baer disclosure has been discussed above. 
Baer does not disclose wherein: the hub energy source supply system is further configured to make available the first energy source directly to the receiver vehicle.  

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have provided vehicle from the hub energy source supply system to the receiver vehicle in order to save cost by removing the middle vehicle from the process. 

Re Claim 4; Baer discloses wherein: the hub energy source supply system is configured to receive the first energy source from an energy source supply station.  (Fig. 5 since tankers are known not to make its own fuel, it indicates the fuel in the tankers is gotten from a station. For teaching references see Hall Fig. 1 item 102)

Re Claims 6, 18 and 22; Baer discloses the first and second fuel sources as discuss above. 
Baer does not disclose that the first energy source comprises a hydrogen fuel energy source; and the second energy source comprises an electrical energy source.  
However Hall discloses comprises a hydrogen fuel energy source; and the second energy source comprises an electrical energy source. (Par. 0030)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have Baer fuel station provide hydrogen fuel to the vehicle since they are also considered clean energy or fuel in order to reduce emission provided by other non-green vehicles.

Re Claims 7 and 8 the combination of Baer discloses the first energy being Hydrogen fuel as discussed above. 
The combination does not discuss  wherein: 3 12600858.2Attorney Docket No.: 1357579.000003the second hub energy source supply subsystem is configured to receive the first energy source from the first hub energy source supply subsystem and to convert the first energy source received from the first hub energy source supply subsystem to the second energy source wherein: the second energy source comprises an electrical energy source.  
However hydrogen fuel or energy is always converted into electrical energy source before being used by the load and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have converted the hydrogen energy in to electrical energy in order to power a load. 

Re Claims 19 and 20; the claim is analogous to claims 1 and 2 and therefore the same rejection is applied.

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. Applicant argues that Baer fails to disclose “the hub energy source supply system is further configured to make available the second energy source directly to the second receiver vehicle, regardless of whether the energy source appliance is present”
However examiner respectfully disagree, as indicated in Par 0093-0094, Baer discloses that “Accordingly, it will be appreciated that when taxable, "vehicular"/"road" diesel fuel increases in price, consumers, C, may be more likely to violate the law by filling the fuel tank prime mover of the vehicle, V, with the cheaper, non-taxable diesel fuel in order to save money.”  Indicating that the hub energy source system provides energy directly to the consumer by purchasing an illegal diesel fuel at a lesser cost. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







09/30/2020
Primary Examiner, Art Unit 2836